Filed 11/17/20 P. v. Grundy CA2/5

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                        DIVISION FIVE


 THE PEOPLE,                                                          B303346

           Plaintiff and Respondent,                                  (Los Angeles County
                                                                      Super. Ct. No. A615700)
           v.

 WILLIAM GRUNDY,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los
Angeles County, Tammy C. Ryu, Judge. Reversed and remanded
with directions.
         Vanessa Place, under appointment by the Court of Appeal,
for Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Idan Ivri and Peggy Z. Huang, Deputy
Attorneys General, for Plaintiff and Respondent.
                                  ______________________
       Defendant and appellant William Grundy was convicted of
felony murder. Almost forty years later, he filed a petition for
resentencing under newly-enacted Penal Code section 1170.95.1
The trial court appointed counsel for defendant and set the
matter for a hearing, then denied the petition on the basis that
defendant had not made a prima facie showing of entitlement to
relief. Defendant appeals. On appeal, the Attorney General
concedes that defendant established a prima facie case. We
accept the concession and reverse.
        FACTUAL AND PROCEDURAL BACKGROUND
1.     The Crime2
       On February 15, 1979, defendant and a 17-year-old
referred to as Kevin D. went to the victim’s house after discussing
“making some money.”3 Kevin kicked the back door open and the
victim, Robert Kadous, was standing inside. Kevin demanded
money and Kadous handed defendant a wallet containing money,
which defendant removed.
       Defendant “took a brass chime rod from a wall and said,
‘Man, we are going to have to – we are going to have to take him


1       All undesignated statutory references are to the Penal
Code.

2     As we shall discuss, defendant’s conviction resulted in two
appellate opinions, which are largely identical for our purposes.
We take our discussion of the facts from the second opinion,
which was part of the trial court record as an exhibit. (People v.
Grundy, case No. 2 Crim. 36905, Mar. 20, 1982.)

3     Defendant’s age is not mentioned in the appellate opinion.
The probation report states he was 18 years old at the time of the
offense.



                                  2
out the game so he won’t say nothing.’ ” Defendant struck
Kadous on the head, behind the ear, with the chime. Defendant
fled. Kadous walked from his house, to a neighbor. At the
neighbor’s house, Kadous complained that two men had come to
his house and had beaten him. His face was redder than usual.
After speaking, Kadous turned, slumped to the ground, let out a
long breath, and was still. By the time the police arrived, he was
dead.
       The autopsy “disclosed that the victim’s heart was enlarged
and there were several areas of scarring which indicated he had
had previous heart attacks. The coronary arteries were generally
in very poor condition. The cause of death was a heart attack.”
The prosecution offered the testimony of a cardiac specialist that
“the heart attack suffered by the victim was due to the stress
which he had just suffered in the encounter with [defendant].”
The deputy coroner did not agree as to the exact mechanism of
the heart attack, but nonetheless opined that “the incident in
which the victim had been involved did produce physiological
reactions which accounted for the sudden collapse and death of
the victim.” The defense offered the testimony of two other
physicians who disagreed with these conclusions.
2.     Trial and Appeals
       Defendant was charged by information with murder
(§ 187), with the special circumstances of robbery-murder and
burglary-murder. Defendant was also charged with burglary
(§ 459) and robbery (§ 211). The latter charge was later reduced
to attempted robbery. In connection with the burglary and
attempted robbery, it was alleged that defendant inflicted great
bodily injury on the victim (§ 12022.7) and the victim was over
the age of 60 (§ 1203.09).




                                3
       Defendant waived jury and the matter proceeded by bench
trial. The trial court found defendant guilty as charged. The
prosecution had not sought the death penalty, so defendant was
sentenced to life in prison without the possibility of parole
(LWOP). Terms for burglary and robbery were imposed and
stayed pending completion of the LWOP sentence.
       Defendant appealed. Division Four of the Second Appellate
District initially affirmed his conviction, in an opinion dated
January 21, 1981. On appeal, defendant had argued “there was
insufficient evidence to show that the cause of death of the
victim, Mr. Kadous, was related to the burglary and robbery of
which [defendant] was convicted.” The court disagreed, finding
substantial evidence “to permit the trial court, in its discretion, to
determine that the death of the victim was causally related to the
offenses perpetrated by [defendant] and his companion.”
Defendant had also argued that the LWOP sentence constituted
cruel and unusual punishment, and noted that the trial court had
stated it would have exercised its discretion to impose a lesser
sentence, if it had the power to do so. The court concluded the
LWOP sentence did not constitute cruel and unusual
punishment. Defendant petitioned for Supreme Court review.
       Thereafter, the California Supreme Court concluded that
trial courts possess the power to strike special circumstances
(People v. Williams (1981) 30 Cal.3d 470, superseded by statute
in § 1385.1). The Supreme Court retransferred the case to the
Court of Appeal for reconsideration in light of Williams. The
Court of Appeal issued its second opinion on March 25, 1982. It
restated, almost word-for-word, its original opinion with respect
to the facts and the causation issue. Turning to defendant’s cruel
and unusual punishment argument, the court declined to reach




                                  4
it. Given that the trial court had indicated an intention to
exercise discretion to not sentence defendant to LWOP if such
discretion existed, and the Williams opinion holding that there
was such discretion, the court remanded to allow the court to
exercise its discretion.
       On remand, the trial court reduced defendant’s LWOP
sentence to a term of 25 years to life.
3.     Section 1170.95 Petition
       On March 25, 2019, defendant, representing himself, filed a
form petition for resentencing under section 1170.95. He checked
all the relevant boxes entitling him to relief, and requested
appointment of counsel. While the record on appeal does not
include any initial order on the petition, it appears that the court
appointed counsel for defendant, permitted briefing, and
scheduled a hearing.
       On July 3, 2019, the prosecution filed an opposition to the
petition. The bulk of the opposition was directed to the
argument, not pursued on appeal, that section 1170.95 is
unconstitutional. The prosecution also argued, by relying on the
facts as set forth in the second appellate opinion, that defendant
was not entitled to relief, on the basis that (1) he was the actual
killer and (2) he had intent to kill.
       On September 17, 2019, the public defender filed a reply on
defendant’s behalf. The argument was solely directed to the
constitutionality of section 1170.95, and did not otherwise
attempt to argue an entitlement to relief.4



4     There is no suggestion on appeal that the failure to respond
to the prosecution’s factual argument constituted a waiver.




                                 5
       The court held a hearing on October 18, 2019.5 At the
hearing, the 1170.95 court concluded defendant was not eligible
for relief. The court first suggested that defendant was the
actual killer, on the basis that the Court of Appeal had found
sufficient evidence of causation. But even assuming that
defendant was not the actual killer, the 1170.95 court concluded
the evidence indicated that defendant was a major participant in
the robbery who acted with reckless disregard for human life and
that “is affirmed by the special circumstance finding . . . .”
       The 1170.95 court therefore denied the petition. Defendant
filed a timely notice of appeal.
                             DISCUSSION
1.     Proceedings on a Section 1170.95 Petition
       In 2018, the Legislature adopted Senate Bill No. 1437
which, among other things, amended the felony-murder rule.
(People v. Verdugo (2020) 44 Cal.App.5th 320, 323 (Verdugo)
review granted Mar. 18, 2020.) It amended section 189 to provide
that a defendant who was not the actual killer cannot be
convicted of felony murder unless the defendant acted with the
intent to kill or was a major participant who acted with reckless
indifference to human life.
       A section 1170.95 petition provides a means for retroactive
relief for defendants whose murder convictions do not satisfy the
requirements of the amended law. Once a section 1170.95
petition is filed, there follows a multi-step process by which the
court first determines whether the petition is facially complete,
and, if so, whether the petitioner has made a prima facie showing
that he falls within the provisions of statutory eligibility. (People

5     We refer to this court as the “1170.95 court,” to distinguish
from the original trial court.



                                 6
v. Torres (2020) 46 Cal.App.5th 1168, 1177 review granted
June 24, 2020.) If the court determines at this first stage the
petitioner is ineligible for relief as a matter of law, the petition is
denied; if not, the court proceeds to the next step. (Id. at p. 1178.)
That step requires the court to appoint counsel for the defendant,
if requested, and permit briefing on the issue of the defendant’s
entitlement to relief under the statute. (Verdugo, supra,
44 Cal.App.5th at p. 330.) If the defendant establishes “the post-
briefing prima facie showing the petitioner is ‘entitled to relief’ ”
(id, at p. 329), then the court issues an OSC and proceeds to the
third stage. At the third stage, the court holds a hearing to
determine whether to vacate the murder conviction, recall the
sentence, and resentence the defendant on any remaining counts.
(§ 1170.95, subds. (c) & (d); Verdugo, at p. 328.)
        Here, the 1170.95 court apparently found initial eligibility,
appointed counsel, and permitted briefing on entitlement to
relief. It did not issue an OSC, as it concluded defendant did not
establish a post-briefing prima facie showing of entitlement to
relief.
2.      Defendant Established a Prima Facie Showing of
        Entitlement to Relief
        On defendant’s appeal, the Attorney General initially
argued defendant was not entitled to relief because he was the
actual killer or acted with intent to kill, as a matter of law, based
on the trial court having found the felony-murder special
circumstances true. Upon further review of the law applicable at
the time of defendant’s conviction, the Attorney General filed a
supplemental brief, conceding defendant is not ineligible for relief
as a matter of law. We accept the concession.




                                  7
       Section 189, as amended by Senate Bill No. 1437, provides
that a participant in a felony murder is liable for murder only if
the defendant (1) was the actual killer; (2) with the intent to kill
aided and abetted the actual killer; or (3) was a major participant
in the underlying felony who acted with reckless indifference to
human life. (§ 189, subd. (e).) We briefly address whether any of
these three alternatives has been established as a matter of law.
       A.    Actual Killer
       The 1170.95 court concluded that defendant was the actual
killer, on the basis that the Court of Appeal upheld defendant’s
conviction against a challenge that there was insufficient
evidence of causation. But recent authority has held that the
“actual killer is the person who personally kills the victim,”
(People v. Garcia (2020) 46 Cal.App.5th 123, 152, 155), and the
opinion resolving defendant’s direct appeal did not decide that
precise question. Exploration of that issue via an order to show
cause is accordingly necessary.
       B.    Intent to Kill
       The trial court found the felony-murder special
circumstances true. The question is whether, in 1979, a felony-
murder special circumstance required a finding of intent to kill.
The answer is “not necessarily.”
       As discussed by the Attorney General in its supplemental
brief, in 1983, the Supreme Court concluded that the 1978 death
penalty initiative (Proposition 7) must be interpreted to require
an intent to kill as an element of the felony-murder special
circumstance. (Carlos v. Superior Court (1983) 35 Cal.3d 131,
135, overruled in part by People v. Anderson (1987) 43 Cal.3d
1104, 1138-1139 [intent to kill is not an element for the actual
killer].) But how had the initiative been interpreted in 1979, at




                                 8
the time of defendant’s crime and trial? It was not clear; the
Carlos opinion itself acknowledges that the issue was raised by a
number of pending appeals. (Carlos, at p. 136, fn. 6.) There were
cases, during this era, in which the jury was not instructed that
intent to kill was a necessary element of felony-murder. (See,
e.g., People v. Poggi (1988) 45 Cal.3d 306, 315, 326 [crime
committed in 1980, jury not instructed that intent to kill was a
necessary element]; People v. Kelly (1985) 163 Cal.App.3d 619,
621-622 [crime committed in 1979, jury not instructed that intent
to kill was a necessary element].) It is therefore not certain that,
at the bench trial, the court concluded defendant had an intent to
kill.6
       C.    Major Participant Acting With Reckless
             Indifference
       While the felony-murder special circumstance can be
satisfied by a finding the defendant was a major participant in
the crime acting with reckless indifference to life, that
requirement was added to the law by Proposition 115, in 1990.
(Tapia v. Superior Court (1991) 53 Cal.3d 282, 286, 297-298.)
Defendant’s trial, which predated this development by over 10
years, could not have conclusively resolved the issue.
                          DISPOSITION
       The order denying defendant’s section 1170.95 petition is
reversed and the matter remanded with directions for the trial

6      While there is evidence that would support a finding
defendant intended to kill – specifically, his statement about
taking Kadous out of the game – there is also evidence that the
trial court did not make such a finding. Specifically, the first
appellate court opinion, in its discussion of the cruel and unusual
punishment argument, indicates, “The trial judge stated he did
not believe that the appellant intended to kill the victim.”



                                 9
court to issue an order to show cause and hold a hearing on
whether defendant’s murder conviction should be vacated.




                                         RUBIN, P. J.
WE CONCUR:



           BAKER, J.



           KIM, J.




                               10